Citation Nr: 0910345	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-21 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to June 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision rendered by 
the Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred for appellate review.

The Veteran testified at a video conference hearing before 
the undersigned member of the Board in February 2007.  The 
hearing transcript is associated with the claims file.

Regarding entitlement to service connection for the right 
knee disorder, this issue is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  A bilateral shoulder disorder did not manifest in service 
and is not shown to be causally or etiologically related to 
service.

3.  A left knee disorder did not manifest in service and is 
not shown to be causally or etiologically related to service.

CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

2.  A left knee disorder was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the Veteran's claims, a letter 
dated in July 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claims.  The letters 
informed him that additional information or evidence was 
needed to support his service connection claims.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran's service and VA treatment records 
and private medical records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was not afforded a VA examination in connection with the 
claims decided herein.  See 38 C.F.R. § 3.159(c)(4).  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes that examinations, in connection with the Veteran's 
claims, are not warranted.  Examinations for a bilateral 
shoulder and left knee disorder are not needed because there 
is no persuasive evidence of a bilateral shoulder or left 
knee injury in service or any indication that the claimed 
conditions are related to service.  

Since the Board has concluded that a preponderance of the 
evidence is against the Veteran's claims, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claims 
and is familiar with the law and regulations pertaining to 
the claims.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. §§ 3.303, 3.304.  

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when it manifests to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  However, as discussed in more detail below, 
arthritis was not shown until decades after service, so the 
presumption is inapplicable. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In this case, the Veteran contends that he is entitled to 
service connection for a bilateral shoulder and bilateral 
knee disorder.  He reported that he sustained injury to both 
knees and both shoulders while participating in a basic 
training exercise in service.  He stated that the left knee 
sustained the most damage.  See February 2007 hearing 
transcript.

Turning to the merits, the Board initially notes for the 
record that the Veteran's service treatment records, 
including entrance and separation examinations, are silent 
with regard to any complaints of or treatment for any 
shoulder or left knee pain, injury, or disorder.  

Bilateral Shoulder

With regard to the Veteran's claim of entitlement to service 
connection for a bilateral shoulder disorder, the medical 
evidence of record shows a current disorder.  Private medical 
records from April, May, and June 2003 show a diagnosis of 
pain with arthritic changes in the right shoulder.  In an 
August 2003 private examination, the Veteran reported chronic 
arthritis of both shoulders and the examiner noted pain and 
tenderness in both shoulders with limited range of motion in 
the right shoulder.  

Although there is evidence of a current bilateral shoulder 
disorder, the Veteran's claim for service connection cannot 
be granted because there is no persuasive evidence of record 
that a shoulder injury was ever incurred in active service, 
nor is there evidence of a nexus relating the Veteran's 
current shoulder arthritis to active service.  See Pond, 12 
Vet. App. at 346.  

The Board acknowledges the Veteran's February 2007 hearing 
testimony stating that his shoulders were injured during 
basic training.  He is certainly competent to report such 
injury.  Lay testimony is competent to establish the presence 
of observable symptomatology and "may provide sufficient 
support for a claim of service connection."  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent 
lay testimony is limited to that which the lay person has 
actually observed and is within the realm of personal 
knowledge).  However, his allegations are contradicted by the 
evidence of record, which shows not only that there was no 
treatment in service, but that the Veteran denied prior 
injuries until after he filed his claim for compensation.

The Board is within its province to weigh the Veteran's 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

In this case, the Board finds that statements made by the 
Veteran and his sister are outweighed by post-service 
treatment records indicating a disorder that began years 
after service.  The Board finds it to be particularly 
significant that the Veteran first filed a claim for service 
connection for a shoulder disorder over three decades after 
leaving service.  See Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony].  The Board also 
finds it significant that the Veteran did not relate his 
current shoulder disorder to service until after he filed a 
claim for service connection.  The Veteran began treatment 
with VA in 2003.  Although he sought treatment several times 
for shoulder/knee pain, he never reported a history of injury 
to the shoulders or left knee during service, nor did he 
report continuity of symptoms.  The private medical records 
show a similar lack of evidence to corroborate the Veteran's 
statements.  In April and May 2003, Dr. Patel noted that the 
Veteran could not recall any definite injury or trauma to the 
shoulders.  However, at the Board hearing in February 2007, 
the Veteran claimed to recall a detailed incident in basic 
training in which he injured both shoulders.  The Board finds 
that this testimony is not credible because it is not 
supported by the evidence of record which shows the Veteran 
sought treatment for a shoulder disorder over twenty years 
after service discharge.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) (noting that the Board is 
obligated to determine the credibility of lay statements); 
see also Layno, 6 Vet. App. at 469.  See service treatment 
records; 2003 private medical records; February 2007 hearing 
transcript.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of a 
shoulder disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the Veteran's claim that he had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first post-service 
complaints or symptoms of a shoulder disorder is itself 
evidence which tends to show that the Veteran's current 
shoulder disorder did not have its onset in service or for 
many years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disorder, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  

In support of his claim, the Veteran offered an August 2004 
lay statement made by his sister which reported that he 
injured his shoulder while in service.  However, the Board 
does not find the lay statement to be corroborative of the 
claimed in-service shoulder injury because it contains no 
personal first-hand knowledge and is merely reiterative of 
the statements made by the Veteran in connection with his 
claim.  As such, it carries no greater weight of probative 
value than do the statements of the Veteran, and, as 
discussed in more detail above, those statements carry little 
weight as well. 

With respect to the Veteran's own contentions that the 
shoulder disorder is related to an injury he sustained in 
service, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Accordingly, the Board concludes the preponderance of the 
evidence is against finding that the Veteran's bilateral 
shoulder disorder is etiologically related to active service.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.

Left Knee

With regard to the Veteran's claim of entitlement to service 
connection for a left knee disorder, the medical evidence of 
records shows a current diagnosis of degenerative changes in 
the left knee.  See October 2007 VA radiology report.  

However, although there is evidence of a current left knee 
disorder, the Veteran's claim for service connection cannot 
be granted for the same reasons discussed above - because 
there is no persuasive evidence of record that a left knee 
injury was incurred in active service and no evidence of a 
medical nexus relating the Veteran's current left knee 
disorder to active service.  Pond, 12 Vet. App. at 346.  The 
Board acknowledges the Veteran's February 2007 testimony that 
he injured both knees in service, but sustained greater 
injury to the left knee which was treated with a brace and 
restricted exercise.  However, service treatment records show 
no treatment for a left knee injury and a separation 
examination indicated no problems with the left knee.  
Furthermore, the evidence of record indicates not only that 
there was no left knee injury in service, but that the 
Veteran did not rely such an injury when seeking treatment 
after service.  He did not seek treatment for a left knee 
problem until October 1986, nearly nineteen years after 
service.  Critically, in the October 1986 private radiology 
examination, the Veteran reported problems with the left knee 
due to an old sports injury.  Examination findings showed a 
normal left knee.  In a May 1990 private radiology report, 
the Veteran again reported left knee problems due to an old 
knee injury.  The examiner noted that the Veteran reported a 
sprain of the left knee as well as torn meniscus that was 
treated with a knee splint and crutches.  Again, examination 
findings showed a normal left knee.  

With regard to the nineteen year evidentiary gap in this case 
between active service and the earliest complaints of a left 
knee disorder, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the Veteran had an injury or disease in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey, 12 Vet. App. at 74, aff'd sub nom.  
Forshey, 284 F.3d at 1358; see also 38 C.F.R. § 3.102.  Thus, 
the lack of any objective evidence of continuing complaints, 
symptoms, or findings for many decades between the period of 
active duty and the first post-service complaints or symptoms 
of a left knee disorder is itself evidence which tends to 
show that the Veteran's current left knee disability did not 
have its onset in service or for many years thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson, supra.  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambac, supra.  

In support of his claim, the Veteran offered an August 2004 
lay statement made by his sister which reported that the 
Veteran sustained a knee injury while in service.  However, 
the Board does not find the lay statement to be corroborative 
of the claimed in-service left knee injury because it 
contains no personal first-hand knowledge and is merely 
reiterative of the statements made by the Veteran in 
connection with his claim.  As such, it carries no greater 
weight of probative value than do the statements of the 
Veteran. 

With respect to the Veteran's own contentions that the left 
knee disorder is related to an injury he sustained in 
service, the Board finds that his statements are outweighed 
by post-service treatment records indicating a disorder that 
began years after service.  The Board again finds it to be 
particularly significant that the Veteran first filed a claim 
for service connection for a left knee disorder over three 
decades after leaving service.  See Shaw, supra; see also 
Cartright, supra.   The Board finds that the Veteran's 
testimony is not credible because it is not supported by the 
evidence of record which shows he sought treatment for a left 
knee disorder nearly nineteen years after service discharge 
and never relayed a history of in-service injury or 
continuity of symptoms until after he filed a claim for 
compensation.  See Buchanan, 451 F.3d at 1337; see also 
Layno, 6 Vet. App. at 469-70.  See service treatment records; 
1986 and 1990 private medical records; February 2007 hearing 
transcript.

Accordingly, the Board concludes the preponderance of the 
evidence is against finding that the Veteran's left knee 
disorder is etiologically related to active service.  In 
making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for a left knee disorder is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
issue of entitlement to service connection for a right knee 
disorder must be remanded for further procedural development.

In order in order for service connection to be granted, three 
elements must be present: (1) a current disability; (2) in- 
service incurrence of disease or injury; and (3) medical 
nexus.  See Hickson, 12 Vet. App. 247, 253 (1999).

In this case, there is a diagnosis of degenerative changes in 
the right knee.  See October 2007 VA radiology report.  
Hickson element (1) has therefore been satisfied.

With respect to Hickson element (2), the Veteran's service 
treatment records indicate that he was treated for right knee 
pain with swelling in March 1967.  Hickson element (2) has 
therefore been satisfied.

With respect to Hickson element (3), this case presents 
certain medical questions which cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These questions 
concern the relationship, if any, between the Veteran's 
current right knee disorder and his in-service treatment for 
a right knee injury.  These questions must be addressed by an 
appropriately qualified medical professional.  A medical 
opinion is therefore necessary.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim]. 

Accordingly, the Board remands the case for further 
development to determine whether the Veteran's current right 
knee disorder was incurred in active duty.  The Board notes 
that he was not afforded a VA examination in connection with 
his claim.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for an examination 
of the Veteran to obtain an opinion, with 
supporting rationale, as to whether it is 
as likely as not that the Veteran's 
currently diagnosed right knee disorder 
was incurred or aggravated during active 
duty.  If the examiner deems it to be 
necessary, diagnostic testing of the 
Veteran may be undertaken.  

2.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
then readjudicate the issue of entitlement 
to service connection for a right knee 
disorder.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


